UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 24, 2013 Palmetto Bancshares, Inc. (Exact name of registrant as specified in its charter) South Carolina 0-26016 74-2235055 State or other jurisdiction of incorporation Commission File Number IRS Employer I.D. number 306 East North Street, Greenville, South Carolina Address of principal executive offices Zip Code Registrant's telephone number N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.02. Results of Operations and Financial Condition On July 24, 2013, Palmetto Bancshares, Inc. issued a news release announcing its results of operations for the three and six months ended June 30, 2013. A copy of the news release is attached hereto as Exhibit 99.1. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01. Financial Statements and Exhibits (d) Exhibits Item Exhibit News Release dated July 24, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PALMETTO BANCSHARES, INC. By: /s/ Roy D. Jones Roy D. Jones Chief Financial Officer Date: July 24, 2013
